Citation Nr: 1438199	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned an initial 10 percent rating, effective February 6, 2009.  In a February 2013 rating decision, the RO increased the evaluation of the disability to 30 percent, effective February 6, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeals the RO's decision granting an initial rating of 30 percent for his service-connected PTSD, arguing that he is entitled to a higher rating.  See Appellate Br. at 2.   

Outstanding Medical Records

The record on appeal shows that there are outstanding VA medical records that have not been associated with the claims file.  The RO obtained records from the Vet Center in San Antonio, Texas.  The progress notes show that several notes from the treating counselor were scanned and "located with the scanned files."  However, those scanned records were not associated with the claims file.  Thus, this matter must be remanded to obtain these outstanding VA medical records.

New VA Examination

The Veteran argues that his last VA examination, which took place in August 2009, is too old to adequately evaluate his disability.  See Appellate Br. at 3.  Although he does not report worsening of the condition, given the pertinent, outstanding records, the Board finds that on remand VA must afford him another VA psychiatric examination to assess the current severity of his psychiatric disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate with the claims folder all outstanding VA and private medical records regarding the Veteran's treatment for PTSD or any other acquired psychiatric disorder.  This should include VA treatment records from the Vet Center in San Antonio, Texas from November 2009 to the present, including all electronic and/or scanned documents.  All attempts to secure this evidence should be documented in the claims file.  If the records cannot be obtained, the AMC/RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his psychiatric disability and the impact of the disability on his ability to work.  Provide the Veteran with an appropriate amount of time in which to submit this lay evidence.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  
All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

